 



Exhibit 10.1
PERFORMANCE UNIT AWARD AGREEMENT
     AGREEMENT, made as of the 15th day of March 2006, between SOVEREIGN
BANCORP, INC., a Pennsylvania corporation (the “Corporation”), and JAY S. SIDHU
(the “Employee”).
     1. Award.
         (a) Units. Pursuant to the actions of the Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) of the Corporation on this
day, the Corporation awards, to the Employee, One Hundred Fifty Thousand
(150,000) performance units (the “Performance Units”) subject to the terms and
conditions contained herein.
         (b) Payment of Award. Upon attainment of specific Performance Goals as
set forth in Section 2(b) herein, the Employee shall be entitled to receive for
each Performance Unit a cash payment equal to the fair market value (as
determined pursuant to Section 6.5 of the Sovereign Bancorp, Inc. 2004
Broad-Based Stock Incentive Plan (the “Plan”)) of one share of the Corporation’s
common stock, no par value (the “Common Stock”). Such payment shall be made to
the Employee within 45 days of the date that that the Corporation determines in
good faith that the Performance Goals have been achieved or the vesting of the
Performance Units is accelerated in accordance with Section 2(c) below.
     2. Performance Units. The Employee hereby accepts the Performance Units
when issued and agrees as follows:
         (a) Forfeiture. Except as provided in Section 2(c) below, in the event
of termination of the Employee’s employment with the Corporation or any
subsidiary for any reason prior to vesting in all or any portion of the
Performance Units, the Employee shall, for no consideration, forfeit all
Performance Units to the extent the Performance Goals have not been satisfied as
of the date of termination of employment.
         (b) Performance Goals. Subject to Sections 2(c) and 6 herein, the
Performance Units shall vest only in the event that the Performance Criteria as
set forth in Appendix A are satisfied.
         (c) Acceleration of Vesting. Notwithstanding Section 2(b) above, upon
the occurrence of a Change in Control (as defined in the Plan as such definition
may be amended prospectively or retroactively from time to time) or if the
Employee’s employment with the Corporation or a subsidiary terminates due to
death or being “disabled” (as defined in the Plan), or if the Employee’s
employment is terminated by the Corporation or a subsidiary for any reason other
than for Cause (as defined in any applicable employment agreement between
Sovereign or a subsidiary and the Employee), any or all Performance Units shall
vest.
         (d) Prohibition on Transfer. The potential rights of the Employee to
the Performance Units may not be assigned, transferred, sold, pledged,
hypothecated, or otherwise encumbered or disposed, provided, however, that the
right to receive a cash payment for any Performance Units that have vested at or
prior to the Employee’s death but not yet paid may be transferred by will or the
laws of descent and distribution.
     3. Adjustments.

 



--------------------------------------------------------------------------------



 



         (a) In the event that the shares of Common Stock, as presently
constituted, shall be changed into or exchanged for a different number or kind
of shares of stock or other securities of the Corporation, or if the number of
such shares of Common Stock shall be changed through the payment of a stock
dividend, stock split or reverse stock split, then the number Performance Units
subject to this award shall be increased, decreased, or otherwise changed to
such extent and in such manner as may be necessary or appropriate to reflect any
of the foregoing events.
         (b) If there shall be any other change in the number or kind of the
outstanding shares of the Common Stock, or of any stock or other securities into
which such Common Stock shall have been changed, or for which it shall have been
exchanged, and if a majority of the disinterested members of the Board shall, in
its sole discretion, determine that such change equitably requires an adjustment
in this award, then such adjustment shall be made in accordance with such
determination.
     4. Withholding of Tax. To the extent that the receipt or vesting of the
Performance Units results in income to the Employee for federal or state income
tax purposes, the Corporation is authorized to withhold from any cash
remuneration then or thereafter payable to the Employee any tax required to be
withheld by reason of such resulting compensation income.
     5. Employment Relationship. Nothing contained in this Agreement or
otherwise shall be construed to confer upon the Employee any right to continue
in the employ of the Corporation or any subsidiary of the Corporation or limit
in any respect the right of the Corporation or of any subsidiary of the
Corporation to terminate the Employee’s employment at any time and for any
reason., subject to any employment agreement between the Employee and the
Corporation then if effect.
     6. Harmful Activity. If the Employee shall engage in any “harmful activity”
(as defined herein) while employed by the Corporation or within six months after
termination of employment with the Corporation, then (a) all amounts of cash
received by the Employee, on or after one year prior to the termination of
employment with the Corporation, in connection with any vested Performance Units
held by the Employee shall inure to the benefit of the Corporation and (b) any
and all Performance Units held by the Employee that have not yet vested shall
immediately be forfeited. The aforementioned restriction shall not apply in the
event that employment with the Corporation terminates within two years after a
Change in Control if any of the following have occurred: (a) a relocation of the
Employee’s principal place of employment more than 35 miles from the Employee’s
principal place of employment immediately prior to the Change in Control, (b) a
reduction in the Employee’s base salary after a Change in Control, or
(c) termination of the Employee’s employment under circumstances in which the
Employee is entitled to severance benefits or salary continuation or similar
benefits under a change in control agreement, employment agreement, or severance
or separation pay plan. If any cash received in connection with vested
Performance Units inures to the benefit of the Corporation under this Section,
the Employee pay such amount to the Corporation within 30 days after receiving
written notice from the Corporation that the Employee has engaged in a harmful
activity. Consistent with the provisions of the Plan, the determination by the
Committee as to whether the Employee engaged in “harmful activity” while
employed by the Corporation or within six months after

2



--------------------------------------------------------------------------------



 



termination of employment with the Corporation shall be final and conclusive,
unless otherwise determined by a majority of disinterested members of the Board.
     A “harmful activity” shall have occurred if the Employee shall do any one
or more of the following:
         (a) Use, publish, sell, trade or otherwise disclose Non-Public
Information of the Corporation unless such activity was inadvertent, done in
good faith and did not cause significant harm to the Corporation.
         (b) After notice from the Corporation, fail to return to the
Corporation any document, data or other item or items in the Employee’s
possession or to which the Employee has access that may involve Non-Public
Information of the Corporation.
         (c) Upon the Employee’s own behalf or upon behalf of any other person
or entity that competes or plans to compete with the Corporation, solicit or
entice for employment or hire any employee of the Corporation.
         (d) Upon the Employee’s own behalf of upon behalf of any other person
or entity that competes or plans to compete with the Corporation, contact, call
upon, solicit or do business with (other than a business which does not compete
with any business conducted by the Corporation), any customer of the Corporation
the Employee contacted, called upon, solicited, interacted with, or became
acquainted with, or learned of through access to information (whether or not
such information is or was non-public) while employed at the Corporation unless
such activity was inadvertent, done in good faith, and did not involve a
customer whom the Employee should have reasonably known was a customer of the
Corporation.
         (e) Upon the Employee’s own behalf or upon behalf of any other person
or entity that completes or plans to compete with the Corporation, engage in any
business activity in competition with the Corporation in the same or a closely
related activity that the Employee was engaged in for the Corporation during the
one year period prior to the termination of employment.
     For purposes of this Section, “Non-Public Information” shall mean, but
shall not be limited to, trade secrets, confidential processes, programs,
software, formulas, methods, business information or plans, financial
information, and listings of names (e.g., employees, customers, and suppliers)
that are developed, owned, utilized, or maintained by the Corporation, and that
of its customers or suppliers, and that are not generally known by the public.
     7. Corporation’s Powers. No provision contained in this Agreement shall in
any way terminate, modify, or alter, or be construed or interpreted as
terminating, modifying, or altering any of the powers, rights or authority
vested in the Corporation or, to the extent delegated, in its delegate
including, without limitation, the right to make certain determinations and
elections with respect to the Performance Units.
     8. Code Section 409A. Notwithstanding anything herein to the contrary, the
provisions of this Agreement are subject to the conditions and provisions of
section 409A of the Internal Revenue Code of 1986, as amended, and the rules,
regulations, and notices promulgated

3



--------------------------------------------------------------------------------



 



thereunder (“Code Section 409A”). To the extent any provision of this Agreement
or the application thereof would violate the provisions of Code Section 409A,
thereby potentially resulting in adverse tax consequences to the Employee, the
Corporation and such Employee shall negotiate, in good faith and to the extent
possible, to ameliorate or eliminate such potential adverse tax consequences to
the Employee.
     9. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Corporation and all persons lawfully claiming
under the Employee.
     10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania.
     IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Employee has executed
this Agreement, all as of the date first above written.

            SOVEREIGN BANCORP, INC.
      By:   /s/ Cheryl L. Patnick         Cheryl L. Patnick        Senior Vice
President
Director of Team Member Services        EMPLOYEE
        /s/ Jay S. Sidhu         Jay S. Sidhu             

4



--------------------------------------------------------------------------------



 



Appendix A
Performance Criteria
     The Performance Goals shall be achieved only in the event that, prior to
December 31, 2010, either the Corporation’s operating/cash earnings per share
equal or exceed $2.84 in a fiscal year (the “EPS Criteria”) or the Common Stock
closes at or above $40 per share for 20 consecutive trading days (the “Trading
Price Criteria”). In addition, the Performance Units will not vest unless
Sovereign Bank is “well capitalized” and has a Tier 1 leverage ratio of 6% or
higher (as those terms are defined under applicable Office of Thrift Supervision
regulations on March 15, 2006) on the date that the EPS Criteria or the Trading
Price Criteria is achieved.

5